      Case 2:19-cv-13513-LMA-MBN Document 1 Filed 11/08/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

                                              )
BLAKE EVANS                                   )      DOCKET NO:
                                              )
                      Plaintiff               )
       v,                                     )      JUDGE:
                                              )
PETRO GUARDIAN LLC                            )
                                              )      MAGISTRATE:
                       Defendant              )
                                              )



                                         COMPLAINT

       NOW COMES Plaintiff Blake Evans, through undersigned counsel, who respectfully

alleges as follows:

I.     INTRODUCTION

       This is an action to recover unpaid overtime wages earned by Plaintiff during his employ

with Defendant under the Fair Labor Standards Act (29 U.S.C. 201, et. seq.). Despite being   a   non-

exempt employee, plaintiff was paid a weekly stipend that provided no overtime pay for any week

that he worked, and in every week that he was employed he worked in excess of 40

II.    PARTIES, JURISDICTION, AND VENUE

1.     Plaintiff Blake Evans is a person of the full age of majority and a Louisiana resident

domiciled in St. Tammany Parish, Louisiana.

2.     Made Defendant is Petro Guardian, LLC a domestic limited liability company authorized

to do and doing business in the State of Louisiana, and the Eastern District of Louisiana.

3.     Jurisdiction is conferred upon this Court pursuant to federal question jurisdiction, 28

U.S.C. $ 1331, which exists over Plaintiff s FLSA claims.
         Case 2:19-cv-13513-LMA-MBN Document 1 Filed 11/08/19 Page 2 of 4



4.       Venue is proper in this District under 28 U.S.C. $ 1391 because Defendant resides in the

Eastern District of Louisiana.

III.      FACTS

5.       Plaintiff Blake Evans was employed withPetro Guardian LLC           as an   "installer/CDl driver"

from August 2016 until March of 2018. His general duties included installing dissipators,

installing conductor cable, digging holes to drive ground rods, driving an 18 wheeler, operating a

man    lift,   and loading and unloading equipment and materials. As such, he was a non-exempt

employee for purposes of the FLSA.

6.        Throughout his employment, plaintiff would generally work fourteen days on, and six days

off, and was only paid a flat rate of $1,800.00 per seven days worked.

7.        In each and every seven day period plaintiff worked, his hours easily exceeded 40 hours,

and most times also exceeded 60 hours worked.

8.        Despite the significant number of overtime hours worked, plaintiff was never paid for his

overtime in violation of 29 U.S.C. g 207.

9.        In July of 2018, Plaintiff learned that he was likely entitled to be paid overtime under the

law. He        sent an email to Ashley Cook of Petro Guardian inquiring about being entitled to

overtime pay for the overtime he had worked. She responded that "We are in the middle of the

process of determining who is owed what. Each employee          will   be notified when its completed.

Thanks!" However, to date, despite multiple inquiries, he has never heard back from Defendant

or been paid what he is owed for the overtime he worked despite Defendant's acknowledgement

that he was owed unpaid overtime wages.

IV.       CAUSE OF ACTION FOR VIOLATION OF TIIE FLSA, 29 U.S.C. $ 201, et seq.

10.       Plaintiff incorporates herein all prior paragraphs in this complaint.


                                                     2
         Case 2:19-cv-13513-LMA-MBN Document 1 Filed 11/08/19 Page 3 of 4




I   l.   Defendant has violated the FLSA by requiring plaintiff to work overtime for each of the

seven-day periods he was employed and not compensating him for his overtime at one and a half


0    e.l12) times his average hourly rate in violation of 29 U.S.C. 5 207.

12.      Plaintiff made amicable demand for payment of his unpaid overtime wages, which was

ignored by Defendant despite Defendant's acknowledgement that          it did in fact owe him   unpaid

overtime wages.

13.      Pursuant to 29 U.S.C. $ 216, Plaintiff is entitled to file the instant lawsuit to recover his

unpaid overtime wages, as well as liquidated damages, costs, and attorney's fees.

V.        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays judgment be entered in his favor and against Defendant in

an amount sufficient to adequately compensate him for his earned overtime wages, liquidated

damages, costs and attorney's fees as provided by the FLSA, legal interest thereon from date        of
judicial demand until paid, all costs of this suit, and for all other general and equitable relief

deemed appropriate by this Court or allowable by law.

Dated: November l"t, 2019




                     (STGNATURE BLOCK ON THE FOLLOWTNG PAGE)




                                                   J
Case 2:19-cv-13513-LMA-MBN Document 1 Filed 11/08/19 Page 4 of 4




                            Respectfully submitted:

                            SrnRNsoRc, NACCARI &       Wtttto,   r-r-c



                            /s/ Justin E. Alsterbere
                            JUSTIN E. ALSTERBER, La. BarNo. 31015
                            M. SUZANNE MONTERO, La. BarNo. 21361
                            SCOTT L. STERNBERG, La. Bar No. 33390
                            MICHAEL S. FINKELSTEIN, La. Bar No. 35476
                            NATALIE K. MITCHELL, La. Bar No.32599
                            935 Magazine Street, Suite 2020
                            New Orleans, Louisiana 7011.2
                            Telephone: 504.324.21 4I
                            Facsimile: 504.534.8961
                             ia@snw.law I suzv@snw.law   I   scott@snw.law
                            michael(4)snrv. Iaw I nata lie@snw.law




                                4
